UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6738



RONALD MILES,

                                               Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                                Respondent - Appellee.


                               No. 07-6739



RONALD MILES,

                                               Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                                Respondent - Appellee.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:06-cv-00344-TSE; 1:00-cv-00204-TSE)


Submitted:   August 23, 2007                 Decided:   August 30, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.
Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Ronald Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

                Ronald Miles seeks to appeal the district court’s order

denying his motion for reconsideration filed pursuant to Fed. R.

Civ.       P.   60(b),   and   a   subsequent   order   imposing   a   prefiling

injunction.        With respect to the order denying Miles’ motion for

reconsideration, we dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

                Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).            This appeal period is “mandatory

and jurisdictional.”           Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

                The district court’s order was entered on the docket on

March 27, 2007.          The notice of appeal was filed on May 1, 2007.*

Because Miles failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal.




       *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                        - 3 -
       With   respect   to   the    district    court’s      order   imposing   a

prefiling injunction, we have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     Miles v. Angelone, Nos. 1:00-cv-204, 1:06-cv-

344    (E.D. Va. filed Apr. 20, 2007 & entered Apr. 23, 2007).                  We

deny Miles’ motion for appointment of counsel.                We dispense with

oral    argument   because    the    facts     and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             DISMISSED IN PART

                                                        AND AFFIRMED IN PART




                                     - 4 -